Opinion issued May 22, 2014.




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                              NO. 01-13-00859-CV
                           ———————————
                     KENDRICK EDWARDS, Appellant
                                       V.
                         JUAN GARZARON, Appellee



             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                       Trial Court Case No. 1034860



                         MEMORANDUM OPINION

      On October 4, 2013, appellant, Kendrick Edwards, filed his notice of appeal

from a trial court judgment signed on September 5, 2013. See TEX. R. APP. P. 26.1.

On October 15, 2013, cross-appellant, Juan Garzaron, filed his notice of appeal
from the September 5, 2013 judgment. See TEX. R. APP. P. 26.1(d). Because the

appellate record was complete on November 6, 2013, appellant’s and cross-

appellant’s briefs were due on December 6, 2013. See TEX. R. APP. P. 34.1,

38.6(a). After this Court granted cross-appellant’s motions for extension of time to

file cross-appellant’s brief, his brief was due on February 7, 2014. Appellant and

cross-appellant have failed to timely file their briefs. See TEX. R. APP. P. 38.6(a),

38.8(a). After being notified that this appeal was subject to dismissal, neither

appellant nor cross-appellant adequately responded. See TEX. R. APP. P. 42.3(b).

      Accordingly, we dismiss the appellant’s and cross-appellant’s appeals for

want of prosecution for failure to timely file appellant’s and cross-appellant’s

briefs. We dismiss any pending motions as moot.



                                  PER CURIAM


Panel consists of Justices Jennings, Higley, and Sharp.




                                         2